ICJ_180_ApplicationCERD_ARM_AZE_2022-01-21_ORD_01_NA_00_EN.txt.                                                 21 JANUARY 2022

                                                    ORDER




APPLICATION OF THE INTERNATIONAL CONVENTION ON THE ELIMINATION
             OF ALL FORMS OF RACIAL DISCRIMINATION

                    (ARMENIA v. AZERBAIJAN)




                          ___________




APPLICATION DE LA CONVENTION INTERNATIONALE SUR L’ÉLIMINATION
       DE TOUTES LES FORMES DE DISCRIMINATION RACIALE

                   (ARMÉNIE c. AZERBAÏDJAN)




                                                21 JANVIER 2022

                                                 ORDONNANCE

                                 INTERNATIONAL COURT OF JUSTICE



                                                   YEAR 2022
   2022
21 January
General List
  No. 180
                                                 21 January 2022



       APPLICATION OF THE INTERNATIONAL CONVENTION ON THE ELIMINATION
                    OF ALL FORMS OF RACIAL DISCRIMINATION

                                       (ARMENIA v. AZERBAIJAN)



                                                    ORDER



     Present:   President DONOGHUE; Vice-President GEVORGIAN; Judges TOMKA, ABRAHAM,
                BENNOUNA, YUSUF, XUE, SEBUTINDE, BHANDARI, ROBINSON, SALAM, IWASAWA,
                NOLTE, CHARLESWORTH; Registrar GAUTIER.


           The International Court of Justice,

           Composed as above,

           After deliberation,

           Having regard to Article 48 of the Statute of the Court and to Articles 31, 44, 45, paragraph 1,
     and 48 of the Rules of Court,

           Having regard to the Application filed in the Registry of the Court on 16 September 2021,
     whereby the Republic of Armenia instituted proceedings against the Republic of Azerbaijan
     concerning alleged violations of the International Convention on the Elimination of All Forms of
     Racial Discrimination of 21 December 1965,

           Having regard to the Request for the indication of provisional measures submitted by the
     Republic of Armenia on 16 September 2021 and to the Order of 7 December 2021 by which the
     Court indicated certain provisional measures;

                                                 -2-

      Whereas, at a meeting held by the President of the Court with the Agents of the Parties by
video link on 13 January 2022, pursuant to Article 31 of the Rules of Court, the Agent of Armenia
indicated that the Parties had agreed to request a period of 12 months, respectively, for the
preparation of a Memorial by the Applicant and a Counter-Memorial by the Respondent; and whereas
the Agent of Azerbaijan confirmed the agreement between the Parties to request time-limits of
12 months for the submission of the initial written pleadings;

      Taking into account the agreement of the Parties,

      Fixes the following time-limits for the filing of the written pleadings:

      23 January 2023 for the Memorial of the Republic of Armenia;

      23 January 2024 for the Counter-Memorial of the Republic of Azerbaijan; and

      Reserves the subsequent procedure for further decision.



      Done in English and in French, the English text being authoritative, at the Peace Palace,
The Hague, this twenty-first day of January, two thousand and twenty-two, in three copies, one of
which will be placed in the archives of the Court and the others transmitted to the Government of the
Republic of Armenia and the Government of the Republic of Azerbaijan, respectively.




                                                        (Signed)     Joan E. DONOGHUE,
                                                                          President.




                                                          (Signed)   Philippe GAUTIER,
                                                                          Registrar.


                                            ___________

